Exhibit 10.8

 

FORM OF EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES)

 

THIS AGREEMENT, dated as of the award date (the “Award Date”) designated on the
Summary of Award referenced below, between Expedia, Inc., a Delaware corporation
(the “Corporation”), and the employee of the Corporation or one of its
businesses (the “Eligible Individual”) designated as receiving an award of
restricted stock units (the “Restricted Stock Units”) by the
Compensation/Benefits Committee of the Board of Directors of the Corporation (or
such other Committee as the Board may from time to time designate) (the
“Committee”).

 

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s 2005 Stock and Annual Incentive Plan
(the “Plan”).

 

1. Award and Vesting of Restricted Stock Units

 

(a) Subject to the provisions of this Agreement and to the provisions of the
Plan, the Corporation hereby grants Restricted Stock Units to the Eligible
Individual pursuant to Section 7 of the Plan. Reference is made to the “Summary
of Award” that can be found on the Smith Barney Benefit Access System at
www.benefitaccess.com. Your Summary of Award, which sets forth the number of
Restricted Stock Units granted to you by the Corporation and the Award Date
(among other information), is hereby incorporated by reference into, and shall
be read as part and parcel of, this Agreement.

 

(b) Subject to the terms and conditions of this Agreement, the provisions of the
Plan [and subject to the satisfaction of performance goals approved by the
Committee on [DATE]], the Restricted Stock Units shall vest and no longer be
subject to any restriction (such period during which restrictions apply is the
“Restriction Period”):

 

Vesting Date

--------------------------------------------------------------------------------

  

Percentage of Total Award Vesting

--------------------------------------------------------------------------------

      

 

(c) Notwithstanding the provisions of Paragraph 1(b), in the event the Eligible
Individual incurs a Termination of Employment by the Corporation for Cause, or
the Eligible Individual voluntarily incurs a Termination of Employment within
two years after any event or circumstance that would have been grounds for a
Termination of Employment for Cause, the Eligible Individual’s Restricted Stock
Units (whether or not vested) shall be forfeited and canceled in their entirety
upon such Termination of Employment, and the Corporation may cause the Eligible
Individual, immediately upon notice from the Corporation, either to return the
shares or cash issued upon settlement of Restricted Stock Units that vested
during the two-year period after the events or circumstances giving rise to or
constituting grounds for such Termination of



--------------------------------------------------------------------------------

Employment for Cause or to pay to the Corporation an amount equal to the
aggregate amount, if any, that the Eligible Individual had previously realized
in respect of any and all shares issued upon settlement of Restricted Stock
Units that vested during the two-year period after the events or circumstances
giving rise to or constituting grounds for such Termination of Employment for
Cause (i.e., the value of the Restricted Stock Units upon vesting), in each case
including any dividend equivalents or other distributions received in respect of
any such Restricted Stock Units.

 

(d) In the event the Eligible Individual incurs a Termination of Employment
during the Restriction Period for any reason other than as set forth in
Paragraph 1(c), all remaining unvested Restricted Stock Units shall be forfeited
by the Eligible Individual and canceled in their entirety effective immediately
upon such termination.

 

(e) For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates (excluding InterActiveCorp
and its subsidiaries) and its successors. Nothing in this Agreement or the Plan
shall confer upon the Eligible Individual any right to continue in the employ of
the Corporation or any of its Affiliates or interfere in any way with the right
of the Corporation or any such Affiliates to terminate the Eligible Individual’s
employment at any time.

 

2. Settlement of Units

 

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the Restriction Period (or at such later date specified by the
Committee or in accordance with the election of the Eligible Individual, if the
Committee so permits), such Restricted Stock Units shall be settled. Subject to
Paragraph 8 (pertaining to the withholding of taxes), for each Restricted Stock
Unit settled pursuant to this Paragraph 2, the Corporation shall (i) if the
Eligible Individual is employed within the United States, issue one share of
Common Stock for each vested Restricted Stock Unit and cause to be delivered to
the Eligible Individual one or more unlegended, freely-transferable stock
certificates in respect of such shares issued upon settlement of the vested
Restricted Stock Units or (ii) if the Eligible Individual is employed outside
the United States, pay, or cause to be paid, to the Eligible Individual an
amount of cash equal to the Fair Market Value of one share of Common Stock for
each vested Restricted Stock Unit settled at such time. Notwithstanding the
foregoing, the Corporation shall be entitled to hold the shares or cash issuable
upon settlement of Restricted Stock Units that have vested until the Corporation
or the agent selected by the Corporation to manage the Plan under which the
Restricted Stock Units have been issued (the “Agent”) shall have received from
the Eligible Individual a duly executed Form W-9 or W-8, as applicable.

 

3. Non-Transferability of the Restricted Stock Units

 

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Paragraph 2 above, the Restricted Stock
Units shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

 

2



--------------------------------------------------------------------------------

4. Rights as a Stockholder

 

Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Eligible Individual will be credited with
additional amounts for each Restricted Stock Unit equal to the dividend that
would have been paid with respect to such Restricted Stock Unit if it had been
an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in Restricted
Stock Units or may be held in kind as restricted property) and shall vest
concurrently with the vesting of the Restricted Stock Units upon which such
dividend equivalent amounts were paid. Notwithstanding the foregoing, dividends
and distributions other than regular quarterly cash dividends, if any, may
result in an adjustment pursuant to Paragraph 5, rather than under this
Paragraph 4.

 

5. Adjustment in the Event of Change in Stock; Change in Control

 

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Corporation (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Corporation or any of its Subsidiaries (each, a “Corporate Transaction’”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.

 

In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Restricted Stock Units in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Restricted Stock Units, as determined by the
Committee or the Board in its sole discretion, (ii) the substitution of other
property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares of Common Stock underlying the Restricted Stock Units and (iii) in
connection with any Disaffiliation, arranging for the assumption of the
Restricted Stock Units, or the replacement of the Restricted Stock Units with
new awards based on other property or other securities (including, without
limitation, other securities of the Corporation and securities of entities other
than the Corporation), by the affected Subsidiary, Affiliate or division or by
the entity that controls such Subsidiary, Affiliate or division following such
Disaffiliation (as well as any corresponding adjustments to any Restricted Stock
Units that remain based upon securities of the Corporation).

 

The determination of the Committee regarding any such adjustment will be final
and conclusive and need not be the same for all Participants.

 

Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.

 

3



--------------------------------------------------------------------------------

6. Payment of Transfer Taxes, Fees and Other Expenses

 

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Restricted Stock Units, together with
any and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.

 

7. Other Restrictions

 

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the award of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

(b) The Eligible Individual acknowledges that the Eligible Individual is subject
to the Corporation’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, if
the Eligible Individual is on the Corporation’s insider list, the Eligible
Individual shall be required to obtain pre-clearance from the Corporation’s
General Counsel prior to purchasing or selling any of the Corporation’s
securities, including any shares issued upon vesting of the Restricted Stock
Units, and may be prohibited from selling such shares other than during an open
trading window. The Eligible Individual further acknowledges that, in its
discretion, the Corporation may prohibit the Eligible Individual from selling
such shares even during an open trading window if the Corporation has concerns
over the potential for insider trading.

 

8. Taxes and Withholding

 

No later than the date as of which an amount first becomes includible in the
gross income of the Eligible Individual for federal, state, local or foreign
income or employment or other tax purposes with respect to any Restricted Stock
Units, the Eligible Individual shall pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Corporation under
this Agreement shall be conditioned on compliance by the Eligible Individual
with this Paragraph 8, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Eligible Individual, including deducting such
amount from the delivery of shares or cash issued upon settlement of the
Restricted Stock Units that gives rise to the withholding requirement.

 

4



--------------------------------------------------------------------------------

9. Notices

 

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Eligible Individual: at the last known address on record at the
Corporation.

 

If to the Corporation:

 

Expedia, Inc.

3150 139th Avenue S.E.

Bellevue, WA 98005

Attention: General Counsel

Facsimile: (425) 679-7251

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Eligible Individual consents to electronic
delivery of documents required to be delivered by the Corporation under the
securities laws.

 

10. Effect of Agreement

 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.

 

11. Laws Applicable to Construction; Consent to Jurisdiction

 

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.

 

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the state of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

 

12. Severability

 

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

5



--------------------------------------------------------------------------------

13. Conflicts and Interpretation

 

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Corporation or
(ii) ambiguity in the Summary of Award (or any other information posted on the
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Corporation, as applicable, shall control.

 

14. Amendment

 

The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Eligible Individual without his or her
consent, except as required by applicable law, NASDAQ or stock exchange rules,
tax rules or accounting rules. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 

15. Headings

 

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

16. Counterparts

 

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

17. Data Protection

 

The Eligible Individual authorizes the release from time to time to the
Corporation (and any of its subsidiaries or affiliated companies) and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). Without limiting the
above, the Eligible Individual permits his or her employing company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of the Plan and/or this
Agreement and/or to implement or structure any further grants of equity awards
(if any)). The Eligible Individual hereby authorizes the Relevant Information to
be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. The Eligible Individual
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Eligible Individual has hereunto set the Eligible Individual’s hand.
Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to the Eligible Individual (including through an online acceptance
process managed by the Agent) is acceptable.

 

EXPEDIA, INC.   Name: Title:

 

ELIGIBLE INDIVIDUAL  

 

7